Citation Nr: 0525441	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an effective date earlier than February 28, 
1991 for the grant of service connection for prostatitis.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision which, in 
pertinent part, denied an effective date earlier than 
February 28, 1991 for the grant of service connection for 
prostatitis.  In March 2002 the Board issued a decision 
denying an earlier effective date for the grant of service 
connection for prostatitis.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2003 the Court issued an order which 
vacated the Board's March 2002 decision and remanded the 
matter to the Board.  In February 2004 and again in June 2004 
the Board remanded this matter in order to comply with VA's 
duty to assist the veteran.  


FINDINGS OF FACT

1.  In March 1972, the veteran filed a claim for service 
connection for prostatitis.

2.  In April 1972, the veteran failed to appear for a 
scheduled VA examination.

3. In May 1972, the RO denied service connection for 
prostatitis, based upon the veteran's failure to appear for a 
scheduled examination.  The RO notified the veteran of that 
decision by undated letter and indicated that no further 
action would be taken unless the veteran informed the RO of 
his willingness to report for a VA examination.  

4.  The veteran did not respond to the RO's letter.  

5.  On February 28, 1991, the VA received from the veteran a 
VA Form 9 in which the veteran discussed prostatitis.

6.  In January 1994, the Board granted service connection for 
prostatitis.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
1991 for service connection for prostatitis have not been 
met.  38 U.S.C.A. § 5110 (West 2002), 38 C.F.R. §§ 3.156, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1972, the veteran filed a claim for service 
connection for prostatitis.  

In a reference slip sent from the North Little Rock VA 
Hospital to the Little Rock RO it was noted that in April 
1972, the veteran failed to appear for a scheduled VA 
examination.  

In an undated letter the RO denied service connection for 
prostatitis, based upon the veteran's failure to appear for a 
scheduled examination.  In the letter the RO notified the 
veteran that no further action would be taken on his claim 
unless he informed them of his willingness to report for 
examination by signing a statement on the bottom of the 
letter and returning the letter to the RO.  The RO also 
indicated that upon receipt of such notification from the 
veteran, an examination would be re-scheduled and his claim 
would be reconsidered when the examination was complete.  A 
rating decision code sheet (VA Form 24-6399) shows that in 
May 1972 the RO notified the veteran of the decision to deny 
his claim.  

The veteran did not thereafter respond to the RO's letter 
within a year of notification of the adverse decision.  This 
decision is, therefore, final.  See 38 U.S.C.A. § 5108, 
7105(c), 38 C.F.R. §§  3.158, 20.1103.

In July 1990, the veteran filed a claim for service 
connection for a stomach condition.  On February 28, 1991, 
the VA received from the veteran a VA Form 9 in which he 
perfected an appeal to the Board the veteran's claim for 
service connection for a stomach disorder.  The veteran 
therein also mentioned prostatitis.

In June 1991, the Board denied service connection for a 
stomach disorder.  The veteran appealed this matter to the 
Court.  In a July 1993 memorandum decision, the Court vacated 
the Board's June 1991 decision.  The Court therein also 
directed the Board to consider the issue of entitlement to 
service connection for prostatitis.  The Court noted that, 
although the veteran did not make a specific claim for 
prostatitis, the Board must address all issues reasonably 
raised from a liberal reading of the appellant's substantive 
appeal.  In January 1994, the Board, pursuant to the Court's 
order, addressed the issue of entitlement to service 
connection for prostatitis and granted service connection 
therefor.

In February 1994, the RO made the grant of service connection 
for prostatitis effective February 28, 1991.  The RO notified 
the veteran of that decision that same month.  The veteran 
did not file a notice of disagreement concerning the 
effective date assigned within one year of notification of 
the February 1994 decision.  This decision is, therefore, 
also final.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103.

In general, the date of an award based upon an original claim 
or a claim to reopen a final adjudication can be no earlier 
than the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2).  An exception exists allowing the effective date to 
extend back to the date of the veteran's separation from 
service exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1).  However, in the case of 
reopened claims or cases where new and material evidence has 
been submitted after a final disallowance, the effective date 
is the date of receipt of the new evidence or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).

In this case, both the May 1972 decision, which denied 
service connection for prostatitis, and the February 1994 
decision, which later established a February 1991 effective 
date for the grant of service connection for that disorder, 
are final.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 
20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993).

This appeal arises from the November 1998 rating decision in 
which the RO denied an earlier effective date for service 
connection for prostatitis.

The veteran, through his attorney, has alleged that the March 
1972 claim was never adjudicated and thus constituted an 
ongoing claim that later was granted by the Board in January 
1994.  This is not the case.  The claims file contains a 
letter notifying the veteran at his address of record at the 
time that his claim was denied based upon his failure to 
report for a scheduled examination.  Although the letter is 
undated, a VA Form 21-523 authorized and verified in May 1972 
indicates that the disallowance in question occurred that 
same month.  That same form also sets forth the veteran's 
correct address of record and indicates the veteran was 
mailed a copy of the form upon which he was notified of the 
adverse decision.  The Board concludes, based upon this 
evidence, that the RO not only denied service connection for 
the prostatitis in May 1972, but that the RO notified the 
veteran of that decision at that time.

It is also alleged that the effective date for service 
connection for prostatitis should be one year earlier than 
the current effective date, pursuant to 38 C.F.R. § 3.157.  
This regulation provides that a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement.  This 
section also provides that acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  38 C.F.R. § 
3.157(a). This regulation, however, does not provide a basis 
upon which to assign an earlier effective date for service 
connection in this instance.  In terms of claims for service 
connection, the regulation applies when a formal claim for 
compensation is disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  The regulation, by its terms, does not apply in 
the instance, such as this one, in which a prior, final 
denial of service connection was based on failure to report 
for VA examination.


It is also argued that the 1972 claim was not final on the 
basis that the service medical records were not then of 
record, with citation to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The claims folder includes an envelope 
containing the veteran's service medical records.  
Unfortunately, it does not indicate when the records were 
received and associated with the claims folder.  Moreover, as 
the 1972 disallowance was made on the basis of the veteran's 
failure to report for a scheduled VA examination, it does not 
refer to the service medical records.  Thus, it is not clear 
that the service medical records were not of record in 1972.  
Nonetheless, even if the service medical records were not 
associated with the veteran's claims folder in May 1972, this 
situation is entirely different from that in Hayre, in which 
the Court stated that a single request for pertinent service 
medical records specifically requested by the claimant and 
not obtained by the RO does not fulfill the duty to assist 
the claimant in developing the facts pertinent to the claim.  
188 F.3d at 1331.  In this case, the 1972 claim was denied 
due to the veteran's failure to report for a scheduled VA 
examination, not because the service medical records were not 
obtained.

In his Brief and his Response to Appellee's Motion for 
Summary Affirmance submitted to the Court, the veteran 
argued, for the first time, that he did not receive notice of 
his appellate rights when his claim for service connection 
for prostatitis was denied in May 1972, and that because he 
never received his appellate rights, the May 1972 decision 
had not become final and essentially remained "open and 
unadjudicated."  The Court then remanded this matter in 
September 2003 based on the fact that the "arguments now 
raised by the appellant concerning VA's failure to provide 
him with notice of his appellate rights along with notice of 
the denial of his 1972 claim were not reasonably raised to or 
addressed by the Board." 

In that regard the Board notes that in the May 1972 letter 
the RO notified the veteran that because of his failure to 
report for a scheduled VA examination his claim was being 
denied.  The veteran was also notified, however, that no 
further action would be taken unless he informed the RO of 
his willingness to report for an examination by signing the 
statement at the bottom of the letter and returning the 
letter to the RO.  In the letter the RO further advised that 
upon receipt of such notification from the veteran, the RO 
would reschedule an examination and that the veteran's claim 
would be reconsidered when the examination was completed.  A 
review of the record shows that the veteran failed to respond 
to the RO's letter and that the next indication that veteran 
wanted to pursue a claim for service connection for 
prostatitis was not until almost 19 years later.  The Board 
finds that pursuant to the regulations in effect at that 
time, because the veteran did not respond to the RO's letter 
within on year, his claim was considered to be abandoned.  
See 38 C.F.R. § 3.158(b).  

Pursuant to 38 C.F.R. § 3.158, in effect in 1972, "[w]here 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned."  This regulation also provides that "[w]here 
the veteran fails without adequate reason to respond to an 
order to report for [a VA] examination within 1 year from the 
date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned."  The 
facts of this case fit squarely into the prescribed course of 
action under this regulation.  The veteran filed a service 
connection claim and the RO requested additional evidence by 
scheduling a VA examination.  The veteran did not report for 
the VA examination.  The veteran was notified that his claim 
was being denied because he did not report for the scheduled 
examination.  He did not respond within one year, and 
therefore his claim was considered abandoned under 38 C.F.R. 
§ 3.158.  Once a claim has been abandoned under 38 C.F.R. 
§ 3.158, VA need not take further action.  See Hurd v. West, 
13 Vet. App. 449, 452 (2000) (noting that under this 
regulation, once claimant did not respond within one year of 
a request for information that claim was abandoned and 
required "no further action by the VARO until a new claim was 
received" and that by failing to respond to the VARO letter, 
the Board's finding that the veteran abandoned his claim was 
correct).

The Board notes that the veteran has cited 38 C.F.R. § 3.103 
in support of his argument that he was not advised of his 
appellate rights in May 1972.  In 1972, 38 C.F.R. § 3.103 
provided that a claimant will be notified of any decision 
authorizing the disallowance of a claim and that the notice 
will include the reason for the decision, the claimant's 
right to initiate an appeal by filing a notice of 
disagreement, and the time limits within which such notice 
may be filed.  38 C.F.R. § 3.103.  The regulation further 
provided "[s]ee subpart B, Part 19 of this chapter."  In 
1972, 38 C.F.R. § 19.110 provided that "[w]hile it is 
contemplated that the agency of original jurisdiction will 
give proper notice of the right to appeal and the time limit, 
failure to notify the claimant of his right to such appellate 
review or of the time limit applicable to a notice of 
disagreement or substantive appeal will not extend the 
applicable period for taking this action."  38 C.F.R. 
§ 19.110.

The regulations in effect in 1972 do not require that 
appellate rights be provided as a condition to finality of a 
decision of the agency of original jurisdiction (AOJ).  While 
38 C.F.R. § 3.103 does provide that a claimant will be 
notified of any decision authorizing the disallowance of a 
claim and that the notice will include the claimant's right 
to initiate an appeal, this regulation does not provide that 
the decision is not final if such information is not 
supplied.  Notably, 38 C.F.R. § 3.104, which covers finality 
of decisions, as in effect in 1972, also did not require 
specific notice to the claimant as a prerequisite for 
finality of a decision by the AOJ.  The Board also notes that 
VA's failure to provide appellate rights does not extend the 
period of time for taking this action.  38 C.F.R. § 19.110.  

The Board also notes that, although the veteran was not 
provided with appellate rights, per se, in the May 1972 
letter, he was provided an opportunity to express his 
disagreement with the decision by signing the statement at 
the bottom of the letter and expressing his willingness to 
report for a VA examination.  Thus, he was not deprived of an 
opportunity to contest the decision.

The regulations in effect in 1972 do not support the argument 
that, because the veteran was not provide with notice of his 
appellate rights in the May 1972 notice of the denial of his 
claim, that decision is not final and remains open and 
unadjudicated to this date.  Pursuant to 38 C.F.R. § 19.110 
the time to appeal is not indefinite.  

The veteran has also cited In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997), to support his contention that the 
1972 denial of his claim is not final.  In that decision, the 
Court essentially held, in pertinent part, that VA's failure 
to attach statement of appellate rights with denial of claim 
for relief tolled time to file notice of disagreement.  This 
situation is distinguished from that in In re Cox, however, 
because that decision interpreted the requirements for 
finality in 1992 and 1995 decisions; it did not interpret the 
regulations in effect in 1972, which were different.  In May 
1972, the applicable regulation, 38 C.F.R. § 19.110, stated 
that "[w]hile it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to appeal 
and the time limit, failure to notify the claimant of his 
right to such appellate review or of the time limit 
applicable to a notice of disagreement . . . will not extend 
the applicable period for taking this action."   As 
discussed above, the regulations in effect in 1972 did not 
require notice of appellate rights as a prerequisite to 
finality of an AOJ decision.  

It is important to note that the veteran has not argued that 
he did not receive the May 1972 letter from the RO notifying 
him that his claim had been denied.  Rather he argues that 
the letter did not include notice of his appellate rights.  
The Board notes that the veteran has not indicated why he did 
not respond to the RO's letter in May 1972 by asking that 
another examination be rescheduled - the simple solution to 
the RO's denial of his claim.  As noted above, although the 
veteran was not provided notice of "appellate rights" per 
se, he certainly was provided with clear notice of the action 
he could take (express his willingness to report for a VA 
examination and then report for the VA examination) to have 
his claim for service connection for prostatitis 
reconsidered.  He has offered no explanation or good cause as 
to why he did not follow the directions in the RO's letter.  

Thus, the veteran's argument that he did not receive notice 
of his appellate rights in May 1972 does not provide a basis 
for finding that the May 1972 decision was not final or for 
assigning an effective date earlier than February 28, 1991.

In his Response to Appellee's Motion for Summary Affirmance 
submitted to the Court, the veteran argued, for the first 
time, that he did not receive notice of the VA examination 
that was scheduled in April 1972 (which his failure to report 
for caused his service connection claim to be denied in May 
1972).  The Board notes that this is somewhat of a moot 
point.  It may be presumed that the veteran was notified of 
the examination properly in accordance with administrative 
procedures then in effect, in the absence of clear evidence 
to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Even if the Board were to concede that there was no 
evidence to show that the veteran was notified of the April 
1972 VA examination, the veteran has never alleged that he 
did not receive the letter telling him that his claim had 
been denied on the basis that he had failed to report for the 
examination.  He simply could have responded to that letter 
with the information that he had not received notice of the 
examination, and that he was willing to report for a 
rescheduled examination.  It is notable that there has been 
no excuse proffered as to why the veteran didn't respond to 
the May 1972 letter (which he has not denied receiving) that 
provided him a chance to reschedule the VA examination.  Even 
if he did not receive notice of the VA examination scheduled 
in April 1972, he did receive notice, after the fact, that 
this VA examination had been scheduled and he failed to 
report, but that he could simply reschedule the VA 
examination by contacting the RO.  Thus, the veteran's 
argument that his alleged failure to receive notice of the VA 
examination that was scheduled in April 1972 does not provide 
a basis for finding that the May 1972 decision was not final 
or for assigning an effective date earlier than February 28, 
1991.

As the Court noted in its July 1993 memorandum decision, the 
veteran had not then made a specific claim for service 
connection for prostatitis.  The RO chose the date of the VA 
Form 9 (February 28, 1991) in which the veteran first 
referred to prostatitis as the date of the claim for service 
connection for that disability.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  The VA Form 9 could be considered an informal 
claim for service connection for prostatitis.  In the absence 
of another document that could be considered an informal 
claim for service connection for prostatitis between the 
denial of the previous claim in 1972 and the February 1991 VA 
Form 9, the Board concludes that the record does not contain 
a basis upon which to assign an earlier effective date for 
service connection for prostatitis.  The effective date for 
service connection for prostatitis may not be earlier than 
February 28, 1991.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in June 
2004 and February 2005. 

In this case, the initial RO rating decision was made in 
March 2000, before the VCAA was enacted, and the VCAA notice 
was given to the veteran in June 2004 and February 2005.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  VA has a duty under 
the VCAA to notify an appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim as well as to inform the appellant as to whose 
responsibility it is to obtain the needed information.  The 
appellant was informed of the requirements of the VCAA 
specifically in letters dated in June 2004 and February 2005.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence, including a request that he 
supply VA with any evidence in his possession pertaining to 
his claim.  Thus, the notification requirement of the VCAA 
has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, and the veteran has 
provided treatment records from his private treatment 
providers.  With regard to a VA examination, the Board notes 
that in this earlier effective date claim, the facts are not 
really in dispute and the current appeal really involves the 
application of law to those facts.  Thus, a VA examination is 
not necessary to make a decision on the claim.  The Board 
therefore finds that VA has satisfied the duty to assist the 
veteran in this matter.




ORDER

An effective date earlier than February 28, 1991 for the 
grant of service connection for prostatitis is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


